Matter of Jayding S. (Vanessa S.) (2016 NY Slip Op 04872)





Matter of Jayding S. (Vanessa S.)


2016 NY Slip Op 04872


Decided on June 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2016

Mazzarelli, J.P., Andrias, Saxe, Gische, Kahn, JJ.


2582

[*1]1505 & In re Jayding S., and Another, Children Under Eighteen Years of Age, etc.,
andVanessa S., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


O'Melveny & Myers LLP, New York (Daniel L. Cantor of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Park of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the children.

Appeal from order, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about October 8, 2015, which granted petitioner agency's petition seeking a modification of an order of disposition, to the extent of directing that an expedited hearing be held to determine whether good cause exists for modification under Family Court Act § 1061, unanimously dismissed, without costs.
The appeal is moot, because the modification petition was dismissed in April 2016 due to the agency's withdrawal of the petition. The issues respondent mother seeks to raise concerning Family Court's jurisdiction are not substantial and novel questions that should be addressed by this Court, and are unlikely to recur in light of the recent amendments to Family Court Act § 1055-b (see Duane Reade Inc. v Local 338, Retail, Wholesale, Dept. Store Union, UFCW, AFL-CIO, 11 AD3d 406 [1st Dept 2004]). Nor has the mother shown that she will suffer ascertainable and legally significant consequences if the order appealed from is not vacated (see e.g. Matter of Javier R. [Robert R.], 43 AD3d 1, 3-5 [1st Dept 2007], appeal dismissed 10 NY3d 754 [2008]).
M-2582 - In the Matter of Jayding S. and Another
Motion to dismiss the appeal as moot denied
as academic.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2016
CLERK